Opinion issued July 2, 2019




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-01086-CV
                            ———————————
                 IN THE INTEREST OF C. B. & M. B., Children



                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-04586J

                          MEMORANDUM OPINION1
      Appellant, the Texas Department of Family and Protective Services, has filed

an unopposed motion for voluntary dismissal of its appeal. See TEX. R. APP. P.

10.1(a)(5), 10.3(a)(2), 42.1(a)(1). Appellees do not oppose the motion, but instead

have filed their own “Motion for Judgment, Award of Costs, and for Immediate


1
      We withdraw our opinion issued May 30, 2019, and issue this corrected one.
Issuance of Mandate.” Appellees request that this Court enter a judgment of

dismissal that assesses all costs against appellant, securing in appellees the relief to

which they are entitled to in the trial court’s amended order for sanctions, and to

issue the mandate immediately. See TEX. R. APP. P. 18.1(c), 42.1(a)(1), (d).

      Appellant filed a response in opposition contending that, because the amended

order only allows appellees to recover $20,000 each in appellate attorney’s fees if

they “successfully defend the trial court order in the Court of Appeals,” appellees did

not successfully defend that order because appellant moved to dismiss before any

briefs had been filed. Thus, appellant requests dismissal of this appeal without

awarding appellees their appellate attorney’s fees. See Keith v. Keith, 221 S.W.3d
156, 169 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      After this Court’s May 30, 2019 Memorandum Opinion and Judgment denied

appellees’ motion, in part, with respect to awarding appellees their appellate

attorney’s fees, appellees timely filed this “Motion for Rehearing and for Expedited

Issuance of Corrected Judgment and Mandate.” Appellees contend that this Court

erred by granting DFPS additional relief that it did not request because appellees’

motion for judgment never mentioned requesting appellate attorney’s fees as they

intend to pursue those in an enforcement action before the trial court, which they

assert is the proper venue to enforce the amended order. Thus, appellees request that

this Court issue a corrected opinion, judgment, and mandate that do not refer to

                                           2
appellate attorney’s fees. This Court requested and received a response from the

appellant, and appellees filed a reply.

      Because appellees’ “Motion for Judgment, Award of Costs, and for

Immediate Issuance of Mandate” only explicitly requested costs be assessed against

appellant, “thereby securing in Appellees the relief to which they are entitled to in

the underlying judgment,” but it did not explicitly request appellate attorney’s fees,

their motion for rehearing is granted. We withdraw the Memorandum Opinion,

Judgment, and Mandate and issue this corrected opinion, judgment, and mandate in

their place. See TEX. R. APP. P. 42.1(c). We grant appellees’ “Motion for Judgment,

Award of Costs, and for Immediate Issuance of Mandate” in part, with respect to

taxing appellate costs against appellant that are assessed by the Clerk of this Court,

and to expedite the mandate. See TEX. R. APP. P. 18.1(c), 42.1(a)(1), (d).

      Accordingly, we grant the appellant’s motion, dismiss the appeal, direct the

Clerk of this Court to issue the corrected mandate simultaneously with the corrected

judgment, and order that appellate costs are to be taxed against the appellant. See

TEX. R. APP. P. 18.1(c), 42.1(a)(1), (d), 43.2(f). We dismiss any other pending

motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          3